DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: the spindle and drive assembly in claim 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an outer surface of the cassette and the plurality of magnets together form an upper surface parallel to the radial direction” required by claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to require “an outer surface of the cassette and the plurality of magnets together form an upper surface parallel to the radial direction”. There is no clear support in the Specification or Drawings that the magnets and outer surface of the cassette together form this upper surface. Claims 2-4, 7, and 9-15 are rejected as being dependent on claim 1.
Claim 1 has been amended to require “the array of magnets is configured such that the varying magnetic field strength across the upper surface is greater proximate a periphery of the cassette than a centre of the cassette”. There is no support in the Specification for this broad requirement. Examiner notes that the Specification at p. 9, lines 21-24 (as pointed to by Applicant) teaches “Upon referring to FIG. 9 it is clear that the field strength at the ends of the recess 105a,b, namely near a periphery of the cassette 104, will be greater than at the centre owing to the stacked arrangement of two magnets 111 at each end 105a,b, compared with a stacked arrangement of magnet 111 and spacer 106 at the centre” (emphasis added). Claims 2-4, 7, and 9-15 are rejected as being dependent on claim 1.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US Patent No. 6,143,140).
With respect to claim 1, Wang discloses in fig. 2 a magnet assembly for steering ions for formation of a material layer upon a substrate [110] (as shown in figs. 4-5) in a physical vapor deposition (PVD) chamber [100] (col. 1, lines 30-36; col. 3, lines 45-64; col. 4, lines 35-41), wherein fig. 2 further depicts the magnet assembly comprising a magnetic field generating arrangement [160],[162] disposed in the platen [112] for generating a magnetic field [161] proximate and below the substrate [110], and means for rotating the magnetic field generating arrangement [160],[162] about an axis [A] of rotation relative to the substrate [110] (col. 4, lines 35-47). Fig. 3 depicts the magnetic field generating arrangement [160],[162] comprises a plurality of magnets [160] configured to an array which extends around a shaft [164], the shaft [164] being the axis [A] of rotation as shown in fig. 2 (col. 3, lines 27-28; col. 4, lines 39-54), wherein figs. 2-3 further depict the magnets [160] disposed within a magnetron (i.e. cassette) [162] in the platen [112], the cassette [162] configured for holding each magnet [160] within at least one recess, wherein the at least one recess is defined in an outer surface of the cassette [162], and the outer surface of the cassette [162] and the magnets [160] together form an upper surface parallel to a radial direction, wherein the substrate [110] is disposed above the upper surface. The cropped figure below serves to clarify the cassette [162] (shown in dark gray) and the platen [112] (shown in light gray).

    PNG
    media_image1.png
    260
    646
    media_image1.png
    Greyscale

Figs. 2-3 also depict the array of the magnets [160] being capable of generating a varying magnetic field strength along the radial direction relative to the axis [A] of rotation, such that the magnetic field strength across the upper surface of the cassette [162] varies greater (via steeper slope) proximate a periphery of the cassette [162] than a centre of the cassette [162] as shown in fig. 2 (col. 4, lines 54-67). Wang also discloses a controller [149] controls DC power supply [130] to a target [104] (col. 4, lines 23-26; col. 5, lines 14-27), thus the controller [149] is fully capable of operating the DC power supply [130] in a pulsed manner by simply switching the DC power supply [130] between OFF and ON positions via programming or input interfaces (col. 5, lines 17-25).
With respect to claim 2, Wang further depicts in fig. 3 the array [162] comprises two linear, sub-arrays which extend along the radial direction relative to the axis [A] of rotation (represented by the shaft [164]), the two sub-arrays being angularly separated around the shaft [164] by substantially 180o.
With respect to claim 3, Wang further depicts in fig. 3 the array [162] comprises two linear, sub-arrays which extend along the radial direction relative to the axis [A] of rotation (represented by the shaft [164]), with Wang further teaching that the array [162] in some embodiments includes more magnets (i.e. at least three sub-arrays) that extend along the radial direction relative to the shaft [164], wherein the at least three sub-arrays being angularly separated around the shaft [164] similarly to the two sub-arrays shown in fig. 3.
With respect to claim 4, Wang further depicts in fig. 3 the array [162] comprises a plurality of linear sub-arrays arranged in parallel.
With respect to claim 10, Wang further depicts in fig. 2 the at least one recess of the cassette [162] in the platen [112] comprises left and right recess portions (i.e. first and second recess portions) which extend along the radial direction relative to the axis [A] of rotation and each receive a magnet [160], wherein the first and second recess portions are angularly separated around the axis [A] of rotation by substantially 180o.
With respect to claim 11, Wang further depicts in fig. 2 the at least one recess of the cassette [162] in the platen [112] comprises left and right recess portions (i.e. first and second recess portions) which extend along the radial direction relative to the axis [A] of rotation and each receive a magnet [160], wherein the first and second recess portions are angularly separated, with Wang further teaching that the array in some embodiments includes more magnets (and thus an additional recess portion that corresponds to each additional magnet) that extend along the radial direction relative to the shaft [164], wherein at least three magnets (with a recess portion corresponding to each magnet [160]) being angularly separated around the shaft [164] similarly to two magnets [160] (and thus corresponding recess portion for each magnet [160]).
With respect to claims 12 and 13, Wang further depicts in figs. 2-3 the magnets [160] (and corresponding recess portion for each magnet [160]) comprises a plurality of linear magnets [160] (and associated recesses) arranged in parallel, wherein each linear recess (represented by each magnet [160]) extends to a periphery of the cassette [162] (as shown approximately in fig. 2).
With respect to claim 14, Wang further depicts in figs. 2-3 at least one spacing or gap (i.e. spacer) that spaces magnets [160] within the at least one recess.
With respect to claim 15, Wang further depicts in fig. 2 the means for rotating the magnetic field [161] comprises the shaft (i.e. spindle) [164] and a motor assembly (i.e. drive assembly) [114] for driving the spindle [164], wherein the spindle [164] is coupled at: 1) an upper end to a structure (i.e. cassette) in the platen [112] configured for holding the array [162] and 2) a lower end with the drive assembly [114] (col. 4, lines 43-47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Patent No. 6,143,140) as applied to claim 1 above, and further in view of Morrison, Jr. (US Patent No. 4,461,688).
With respect to claim 9, the reference is cited as discussed for claim 1. However Wang is limited in that while some embodiments envision including more magnets for the array [162] (col. 5, lines 1-4), the magnets being in a stacked configuration is not specifically suggested.
Morrison teaches in fig. 5 a magnet assembly comprising a plurality of magnets [46’],[48’],[50’],[52’] (abstract; col. 5, lines 60-68; col. 6, lines 1-11; col. 9, lines 40-43). Morrison further depicts in fig. 5 the plurality of magnets [46’],[48’],[50’],[52’] are configured in a first and second array, wherein the second array is disposed above upon the first array in a stacked configuration. Morrison cites the advantage of the first and second arrays in the stacked configuration as resulting in an improved means for trapping plasma (col. 2, lines 3-12).
It would have been obvious to one of ordinary skill in the art to incorporate the first and second arrays in a stacked configuration as taught by Morrison for the magnets of Wang to gain the advantage of in an improved means for trapping plasma.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Patent No. 6,143,140) as applied to claim 8 above, and further in view of Morrison, Jr. (US Patent No. 4,461,688).
With respect to claim 9, the reference is cited as discussed for claim 1. However Wang is limited in that while some embodiments envision including more magnets for the array [162] (col. 5, lines 1-4), the magnets having a second array disposed above a first array is not specifically suggested.
Morrison teaches in fig. 5 a magnet assembly comprising a plurality of magnets [46’],[48’],[50’],[52’] (abstract; col. 5, lines 60-68; col. 6, lines 1-11; col. 9, lines 40-43). Morrison further depicts in fig. 5 the plurality of magnets [46’],[48’],[50’],[52’] are configured in a first and second array, wherein the second array is disposed above upon the first array in a stacked configuration. Morrison cites the advantage of the first and second arrays in the stacked configuration as resulting in an improved means for trapping plasma (col. 2, lines 3-12).
It would have been obvious to one of ordinary skill in the art to incorporate the first and second arrays in a stacked configuration as taught by Morrison for the magnets of Wang to gain the advantage of in an improved means for trapping plasma.

Response to Arguments
Applicant’s Remarks on p. 6-7 filed 8/9/2022 are addressed below.

102 Rejections
On p. 7, Applicant argues that Wang does not teach the limitation of “a greater field strength proximate the periphery of the cassette than a centre of the cassette” as required by claim 1.
The Examiner respectfully disagrees since claim 1 does not require this limitation, but instead requires “the varying magnetic field strength is greater proximate a periphery of the cassette than a centre of the cassette” (emphasis added). For this, Wang depicts in fig. 2 that the varying (via steeper slope) of the strength of the magnetic field [161] is greater at the periphery of the upper surface of the cassette [162] than the upper surface of the centre of the cassette [162]. The cropped figure below of fig. 2 serves to clarify how the magnetic field varies greater proximate the periphery of the cassette [162] than the centre of the cassette [162]. 

    PNG
    media_image2.png
    276
    715
    media_image2.png
    Greyscale
The strength of the magnetic field [161] is more uniform or even, wherein the magnetic field [161] does have a horizontal component across the entire diameter of the substrate [110] (as Wang teaches from Applicant’s argument on p. 6-7). However the claim requires the magnetic field varies relative to the cassette, and not the substrate [110] as argued by Applicant. For this, Wang shows in fig. 2 the upper surface of the cassette [162] has a greater varying (via sharper slope) of the magnetic field at the periphery of the cassette [162] than at the centre of the cassette [162]. Thus Wang teaches this requirement of claim 1.
Applicant’s argument on p. 7to the electromagnetic coil [122] is directed to the non-elected Group of the apparatus as a whole, and thus is outside the structural scope of both the claimed magnet assembly and the magnet assembly taught by Wang.

103 Rejections
All other arguments on p. 7 to claims 7 and 9 are directed towards the subject matter addressed in the 102 Rejections above and therefore have been addressed accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0101749 is relevant for teaching in fig. 4 a magnet assembly in a physical vapor deposition chamber, wherein fig. 6B teaches the magnet assembly comprises an array of magnets disposed within at least one recess of cassette, the substrate and the array of magnets rotatable on a support about an axis, an outer surface of the cassette and array of magnets together form an upper surface that is parallel to a radial direction, wherein the substrate is disposed above the upper surface.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794